      CASE 0:19-cv-01636-DSD-DTS Document 1 Filed 06/21/19 Page 1 of 6



                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


 Retrobrands USA LLC,                                Case No. ________________

                 Plaintiffs,
                                                            COMPLAINT
 v.

 General Mills Marketing, Inc.,

                 Defendant.



                                    JURY DEMAND

Plaintiff, Retrobrands USA LLC demands a jury trial on all issues and claims so triable.

                                  NATURE OF ACTION

       This is an action for declaratory judgment under the Declaratory Judgment Act, 28

U.S.C. §2201 and §2202. Plaintiff Retrobrands USA LLC, for its complaint against

Defendant, General Mills Marketing, Inc., alleges as follows:

                                    PARTIES

       1.     Plaintiff, Retrobrands USA LLC (“Retrobrands”) is a Florida limited

liability company with its principal place of business at P.O. Box 11106, Ft. Lauderdale,

Florida 33339.

       2.     Defendant General Mills Marketing, Inc. (“General Mills”) is a corporation

organized and existing under the laws of the State of Delaware with its principal place of

business at Number One General Mills Boulevard, Minneapolis, Minnesota 55426.
      CASE 0:19-cv-01636-DSD-DTS Document 1 Filed 06/21/19 Page 2 of 6



                         JURISDICTION AND VENUE

       3.     This Court has subject matter jurisdiction over Retrobrands’ federal claims,

pursuant to 15 U.S.C. §1121 and 28 U.S.C. §1331 and §1338 because this Complaint

raises federal questions under the Lanham Act, 15 U.S.C. §1051 et seq.

       4.     This Court has personal jurisdiction over General Mills because General

Mills is located within the District of Minnesota.

       5.     Venue is proper in this Court under 28 U.S.C. §1391(b) and §1391(c), since

a substantial part of the events giving rise to Retrobrands’ claims occurred in this district

and because General Mills is subject to personal jurisdiction in this district.

                            FACTUAL BACKGROUND

       6.     General Mills is the holder of the DUNKAROOS trademark registered on

the principal register with the United States Patent and Trademark Office (“USPTO”),

registration number 1755584, filed on October 1, 1991, for cereal-based food and

frosting.

       7.     In the United States, use is required to maintain a trademark registration.

       8.     General Mills has not used the DUNKAROOS mark in commerce in the

United States since 2012.

       9.     In a video on YouTube, licensed by General Mills, its employees discuss

snacks from the past, including DUNKAROOS brand snacks.

       10.    In that video, the General Mills employees represent that the

DUNKAROOS brand snacks have been discontinued since 2012.

       11.    In April 2018, amid social media rumors of a return of a DUNKAROOS
      CASE 0:19-cv-01636-DSD-DTS Document 1 Filed 06/21/19 Page 3 of 6



brand product, numerous articles were written in which a General Mills spokesperson,

Mike Siemienas, unequivocally stated that the DUNKAROOS brand snacks were and had

been discontinued in the United States:

       We love hearing from our consumers, and we hear from them all the time
       whenever we discontinue a product because we know someone will miss
       our products.

       12.    General Mills has abandoned its use of the DUNKAROOS mark.

       13.    Despite General Mills’ overt and intentional discontinuation of its use of

the DUNKAROOS mark, on April 12, 2013 it filed a Combined Declaration of Use and

Application for Renewal of a Mark (“Section 8 & 9 Declaration”) with the USPTO.

       14.    In that Section 8 & 9 Declaration, General Mills provided a specimen that

purported to show its continued use of the DUNKAROOS mark in commerce in the

United States.

       15.    That specimen, which in the declaration is labeled “packaging,” displays a

cereal box for DUNKAROOS brand cereal.

       16.    The cereal box image provided as a specimen to evidence General Mills’

continued use of the DUNKAROOS mark in commerce in the United States is clearly not

intended for the United States.

       17.    The specimen image bears weight information in grams.

       18.    The specimen bears text in English and in French, including phrases such

as “biscuits a la vanilla avec glaçage au chocolat” and “saveurs naturelles et artificielles.”

       19.    On September 17, 2018, Retrobrands filed an intent-to-use application for

the DUNKAROOS mark for cereal-based snack foods, registration number 88119368.
      CASE 0:19-cv-01636-DSD-DTS Document 1 Filed 06/21/19 Page 4 of 6



       20.    On September 24, 2018, Retrobrands filed a cancellation action with the

Trademark Trial and Appeal Board, proceeding number 92069685.

       21.    The parties have stipulated to suspending the cancellation action.

       22.    The dispute between the parties is definite and concrete, real and

substantive, and touches upon the legal relations of parties having adverse legal interests.

This substantial controversy is of significant immediacy to warrant the issuance of a

declaratory judgment. Accordingly, a case or controversy exists under 28 U.S.C. §1201.

                                   COUNT ONE

                    DECLARATION OF ABANDONMENT

       23.    Retrobrands incorporates by reference the allegations of the preceding

paragraphs.

       24.    Under the Lanham Act, abandonment arises when a mark’s “use has been

discontinued with intent not to resume such use. Prima Facie evidence of abandonment is

inferred from three consecutive years of non-use.” 15 U.S.C. § 1127.

       25.    “‘Use’ of a mark means the bona fide use of such mark made in the

ordinary course of trade, and not made merely to reserve a right in a mark.” Id.

       26.    General Mills’ ceased using the DUNKAROOS mark in commerce in the

United States for “cereal-based snack foods and icing” since 2012.

       27.    General Mills has not used the DUNKAROOS mark in commerce in the

United States since then.

       28.    General Mills has held itself out as having overtly “discontinued” the

DUNKAROOS brand products.
        CASE 0:19-cv-01636-DSD-DTS Document 1 Filed 06/21/19 Page 5 of 6



        29.   General Mills had evidenced that it does not have an intent to reuse the

DUNKAROOS mark in the United States.

        30.   General Mills has also overtly demonstrated that is does not have any intent

to resume use of the DUNKAROOS mark in commerce.

        31.   Therefore, by virtue of its overt cessation of use and its explicit intent to

discontinue use of the DUNKAROOS mark in commerce in the United States, General

Mills has abandoned the DUNKAROOS trademark.

        32.   Accordingly, Retrobrands is entitled to a declaratory judgment that the

General Mills has abandoned its DUNKAROOS trademark for “cereal-based snack food

and frosting” as defined by §45 of the Lanham Act.

                                   COUNT TWO

                     CANCELLATION OF TRADEMARK

        33.   General Mills no longer has any rights in the DUNKAROOS mark as a

result of its continuous non-use of the mark and lack of intent to reuse the mark.

        34.   General Mills ceased using the DUNKAROOS mark in the United States in

2012.

        35.   In 2013, General Mills filed a Declaration of Use under Section 8 of the

Lanham Act falsely stating that it was still using and had continuously used the mark in

commerce.

        36.   The specimen General Mills submitted to demonstrate its use in commerce

in the United States was clearly created for use in a country other than the United States.

        37.   Registration number 1755584 on the principal register for “Dunkaroos”
      CASE 0:19-cv-01636-DSD-DTS Document 1 Filed 06/21/19 Page 6 of 6



should be cancelled.



                               PRAYER FOR RELIEF

Plaintiff Retrobrands USA LLC requests the following relief:

      1.     That the Court enter judgment declaring that General Mills has abandoned

its DUNKAROOS trademark for “cereal-based snack food and frosting” as defined by

§45 of the Lanham Act.

      2.     Directing the USPTO to cancel registration number 1755584 for the

DUNKAROOS mark.

      3.     That the Court grant Retrobrands such other and further relief as this Court

may deem just and proper.


Respectfully submitted,
                                              CHRISTENSEN LAW OFFICE PLLC

Dated: June 21, 2019                         /s/ Carl E. Christensen
                                             Carl E. Christensen (#350412)
                                             800 Washington Ave. N., Suite 704
                                             Minneapolis, MN 55401
                                             Ph: (612) 823-4016
                                             Fax: (612) 823-4777
                                             carl@clawoffice.com
                                             Attorney for Plaintiff
